                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

VS.                                             CASE NO: 3:19-cr-197-J-39JBT

JESSICA ANN SMOTHERS
  a/k/a Annabella Oxendine


                   ORDER OF TEMPORARY DETENTION PENDING
                    HEARING PURSUANT TO BAIL REFORM ACT

      Upon oral motion of the Government's to continue the detention hearing, the motion

is GRANTED and it is ORDERED that an arraignment/detention hearing is set for

November 5, 2019 at 2:00 PM before the Honorable Joel B. Toomey in Courtroom No.

5A, Fifth Floor, 300 North Hogan Street, Jacksonville, Florida. Pending this hearing the

Defendant shall be held in custody by the United States Marshals and produced for the

hearing.

Date: November 5, 2019




Copies to:
Asst. U.S. Attorney (Frein)
Federal Public Defender
U.S. Marshal
U.S. Pretrial
Defendant
